DETAILED ACTION
This is the first Office action on the merits of Application No. 16/687,716. Claims 1-9 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 3 shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: 
On page 2 and page 5, the specification refers to “claim 1” and “claims 1 to 7” which should be deleted. Since the claims are supported by the specification not the other way around and as the claims are subject to change, it is improper to reference the claims.
The specification does not have section headings.  As provided in 37 CFR 1.77(b) and MPEP 608.01(a), each of the section headings should added and appear in upper case, without underlining or bold type.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: torque transmission means in claim 2 and its dependents have sufficient structure to no longer be interpreted under 35 U.S.C. 112(f). All other instances (claim 1, etc.) are interpreted under 35 U.S.C. 112(f) and interpretation is noted in the rejection below.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, lines 1-3, the phrase “the torque threshold value is determined by a pretensioned spring acting on the torque transmission means and/or is adjustable by said spring” because one of the conditions is not clear. It appears “the 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Patent Publication 20120318627).
Regarding claim 1, Hill discloses a coupling arrangement (paragraph [0001]), “torque limiter device operable to limit the transmission of torque between an input and an output. In particular the invention relates to such a device suitable for use in aerospace applications”) for a driving device for a wing tip of an aircraft, wherein the coupling arrangement comprises an input (Fig. 1, input shaft 10), an output (Fig. 1, output 12) and a coupling (Fig. 1, flange 22), wherein the coupling is non-rotatably connected with the input or with the output (Fig. 1, non-rotatably with output 12), wherein the coupling furthermore comprises torque transmission means (This element is interpreted under 35 U.S.C. 112(f) described in the specification as a ball ramp mechanism (page 6) and equivalents. Hill, Fig. 1, e.g. transmission elements 28) which in the coupled condition are configured to connect the output with the input for transmitting a torque from the input to the output (Fig. 1), wherein upon exceedance of a torque threshold value in a first operating condition the torque transmission means are arranged such that the input is periodically separated from and connected with the input (paragraph [0008], “With such an arrangement, if an excess torque is applied, the torque transmission element will ride out of the torque transmission pockets and locate within the disengagement pocket, thereby terminating or significantly reducing the transmission of torque between the input and output flanges”), and that when the torque threshold value is not reached in a second operating condition, the torque transmission means are arranged such that the input is permanently connected with the output for transmitting a torque (e.g. paragraph [0007], “a torque transmission element locatable within the opposing transmission pockets of the input and output flanges to transmit torque therebetween”).
Regarding claim 2, Hill discloses the coupling arrangement according to claim 1, wherein the torque transmission means are a ball ramp (Fig. 3, e.g. sloped surfaces 32a and 32b and transmission element 28
Regarding claim 3, Hill discloses the coupling arrangement according to claim 2, wherein the ball ramps are configured such that they have a plurality of ramps which are arranged relative to each other such that a ball can sequentially roll off from one ramp into the next ramp (Fig. 3, sloped surfaces 32a and 32b).
Regarding claim 4, Hill discloses the coupling arrangement according to claim 2, wherein the ball ramps have one or more pockets (Fig. 3,  transmission pockets 26a) in which the ball can be received such that a torque transmission takes place.
Regarding claim 5, as best understood, Hill discloses the coupling arrangement according to claim 1, wherein the torque threshold value is determined by a pretensioned spring (Fig. 2, 24) acting on the torque transmission means (paragraph [0023]) and is adjustable by said spring (e.g. paragraph [0034]).
Regarding claim 8, Hill discloses an aircraft (paragraph [0001]), “the invention relates to such a device suitable for use in aerospace applications”) comprising the coupling arrangement according to claim 1.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (US Patent Publication 20160298705).
Regarding claim 1, Davies discloses a coupling arrangement (Fig. 2) for a driving device for a wing tip of an aircraft (paragraph [0024], “aircraft…helicopter”), wherein the coupling arrangement comprises an input (Fig. 1, input shaft 10), an output (Fig. 1, output shaft 12) and a coupling (Fig. 2, clutch 5), wherein the coupling is non-rotatably connected with the input or with the output, wherein the coupling furthermore comprises torque transmission means (This element is interpreted under 35 U.S.C. 112(f) described in the specification as a ball ramp mechanism (page 6) and equivalents. Davies, Fig. 1, ball-ramp assembly 24) which in the coupled condition are configured to connect the output with the input for transmitting a torque from the input to the output, wherein upon exceedance of a torque threshold value (paragraph [0037], “predefined maximum transmitted torque setting”) in a first operating condition the torque transmission means are arranged such that the input is periodically separated from and connected with the input (Fig. 3 and paragraph [0035-0037], “separation”), and that when the torque threshold value is not reached in a second operating condition, the torque transmission means are arranged such that the input is permanently connected with the output for transmitting a torque (paragraphs [0036], e.g. “decreases the separation”).
Regarding claim 6, Davies discloses the coupling arrangement according to claim 1, wherein the coupling includes a first coupling element (Fig. 1, friction plates 22) which is non-rotatably connected with the output and a second coupling element (Fig. 1, friction plates 20) which is axially movable relative to the first coupling element.
Regarding claim 7, Davies discloses the coupling arrangement according to claim 6, wherein a carrier (Fig. 2, flange 26, flange 23, and backing plate 28 which carry the friction plates) is provided, which extends between the first and the second coupling part (Fig. 2, the flanges have splines the extend between the plates) and which connects the two coupling parts such that the rotary movement of the second coupling part leads to a rotary movement of the first coupling part (e.g. paragraph [0026-0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Patent Publication 20120318627) in view Tiedeman (US Patent 4579201).
Regarding claim 9, Hill discloses the aircraft according to claim 8, wherein the coupling arrangement is disposed between an input of the aircraft and output.
	Hill does not disclose the coupling arrangement is in at least one of the systems in the list of aircraft systems.
	Tiedeman discloses a coupling arrangement is disposed between an input of the aircraft and a foldable wing tip (column 2, lines 46-57, “wing flap”) and/or a buoyancy aid and/or a primary and/or secondary electromechanical actuation system and/or a thrust reversal actuation system and/or a thrust reversal cowling actuation system and/or a door actuation system (column 2, lines 46-57, “door actuation system”) and/or a turbine vane actuation system. Tiedeman teaches coupling is useful in locations where a temporary overload condition is encountered (column 2, lines 46-57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hill to incorporate the coupling into a wing flap or door actuation system of Tiedeman for the benefit of using in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barnes (US Patent 2818712) and Leonard (US Patent 4062203) disclose a coupling arrangement for torque limiting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.W. /Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655